AO 245D (Rev. 09/20)   Judgment in a Criminal Case for Revocations




                                      UNITED STATES DISTRICT COURT
                                                             DISTRICT OF NEVADA
                                                                       ) JUDGMENT IN A CRIMINAL CASE
            UNITED STATES OF AMERICA
                                                                       )
                                 v.                                    ) (For Revocation of Probation or Supervised Release)
                                                                       )
                   ARLANDERS GIBSON                                    )
                                                                       ) Case Number: 2:03-cr-00350-LRH-PAL-1
                                                                       ) USM Number: 38264-048
                                                                       )
                                                                         Jawara Griffin, AFPD
                                                                       )                          Defendant's Attorney
THE DEFENDANT:
□ admitted  guilttotoviolation
   admitted guilt      violationof of condition(s)
                                   supervised          ___________
                                              release conditions                               of the
                                                                 identified in the petition filed     term of(ECF
                                                                                                  06/30/2020  supervision.
                                                                                                                  No. 2020) at paragraphs 1 through 4.
□   was found in violation of condition(s) count(s) ________ after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                                                  Violation Ended
ECF No. 2020, ¶ 1             Must Report As Instructed                                                                                  04/16/2020
ECF No. 2020, ¶ 2             Substance Abuse Treatment                                                                                   06/28/2020
ECF No. 2020, ¶ 3             Report Police Contact Within 72 Hours                                                                       05/01/2020
ECF No. 2020, ¶ 4             Shall Not Associate with Criminals                                                                          05/01/2020

       The defendant
The defendant         is sentenced
              is sentenced         as provided
                            as provided in pagein2 pages
                                                   of this2judgment.
                                                            through __
                                                                     The1sentence
                                                                         __ of this   judgment.
                                                                                  is imposed    The sentence
                                                                                             pursuant         is imposedReform
                                                                                                      to the Sentencing pursuantAct
                                                                                                                                 to
the1984.
of  Sentencing Reform Act of 1984.
□   The defendant has not violated condition(s) _______ and is discharged as to such violation(s) condition.

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untn all fines, restitution, costs, and special assessments imposed by this judgment are
fully p�d. Jf ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.                                                                     This is good LRH signature




Last Four Digits of Defendant's Soc. Sec. No.: __ _
                                               XXXX                       07/01/2021
                                                                                                      Date of Imposition of Judgment
Defendant's Year of Birth:            1973

City and State of Defendant's Residence:                                                                                 Signature of Judge
Incarcerated, Pahrump, NV
                                                                          Larry R. Hicks, United States District Judge
                                                                                                                   Name and Title of Judge

                                                                           7/6/21
                                                                                                                               Date
AO 245D (Rev. 09/20)   Judgmentin a Criminal Case for Revocations


DEFENDANT: Arlanders Gibson                                                                                       Judgment Page 2
CASE NUMBER: 2:03-cr-00350-LRH-PAL


                                                            IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be
imprisoned for a total term of: 7 (SEVEN ) MONTHS.




    □   The court makes the following recommendations to the Bureau of Prisons:

         FCI Terminal Island, CA


    □ The defendant is remanded to the custodyofthe United States Marshal.
    
    □    The defendant shall surrender to the United States Marshal for this district:
         □    at   ---------                    □    a.m.      □    p.m.   on
         □    as notified bythe United States Marshal.

    □    The defendant shall surrender for service ofsentence at the institution designated bythe Bureau ofPrisons:
         □    before 2 p.m. on
         □    as notified bythe United States Marshal.
         □    as notified bythe Probation or Pretrial Services Office.

                                                                    RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                    to

at ______________ with a certified copyofthis judgment.




                                                                                            UNITED STATES MARSHAL


                                                                           By------------------
                                                                                         DEPUTY UNITED STATES MARSHAL
